DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 11/10/2021 have been entered.  Claims 1, 3, 4, 6-9, 11, 12, 14, and 15 are pending and currently under consideration for patentability under 37 CFR 1.104.  Response to arguments foundbelow.

Priority
This application claims priority to U.S. Application 14/177,408 filed 02/11/2014, U.S. Application 14/092,199 filed 11/27/2013, and U.S. Provisional Application 61/814,498 filed 04/22/2013. 
After reviewing these priority documents, it is noted that U.S. 14/092199 does not have support for a joystick, for the control actuation mechanism to move in a different second direction, or for rotation of the first or second member.  Therefore, claims 7-9, 11, and 12 will be treated with the priority date of 02/11/2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6-9, 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner et al. (U.S. 2012/0004502) in view of Murukami et al. (U.S. 2007/0100254) and Daniel et al. (U.S. 6,258,083).
With respect to claim 1, Weitzner et al. teaches a medical apparatus (para [0136]) comprising:
an endoscopic tool (500) comprising first (500B) and second members (500A) longitudinally slidable relative to each other (FIG. 118);
a control housing (24) comprising a connector (213) configured to removably connect to a proximal end of an endoscope (FIG. 52); and
a control actuation mechanism (304) on the control housing, where the control actuation mechanism is in mechanical communication with the second member and configured to actuate the second member to capture biological material (para [0365] for example)
wherein the first member comprises a sheath (500b) and the second member comprises a basket device (para [0416]).
However, Weitzner et al. does not teach actuation of the sheath. Weitzner et al. further does not teach the connector comprises a portion which is deflectable and configured to resiliently snap onto a portion of the proximal end proximate a handle of the endoscope.
With respect to claim 1, Murukami et al. teaches a control actuation mechanism is configured to allow for actuation of a basket on the second member (open/close, para [0138]) and actuation of the sheath with a single finger of a user (inserting/pulling back, para [0138]). 
With respect to claim 1, Daniel et al. teaches a medical apparatus comprising:
a control housing (302,304) comprising a connector (9:40-45; see also FIG. 3B that shows unlabeled mating feature between 302 and 304) configured to removably connect to a proximal end of an endoscope (324, FIG. 3B), where the connector comprises a portion which is deflectable and configured to resiliently snap onto a deflection control lever (330) at the proximal end of the 
Modifying Weitzner et al. in view of Murukami et al. and Daniel et al. would result in the control actuation mechanism is configured to allow for movement of deflection of the distal end of the endoscope, actuation of a basket of the second member, and actuation of the sheath with a single finger of a use at least because the claim does not require the control actuation mechanism to actuate the endoscope itself, nor does not claim require simultaneous actuation of the endoscope and the second basket member and sheath.  A user could use a single finger to separately actuate both the endoscope and the sheath and basket.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the control articulation mechanism of Weitzner et al. to utilize the motorized articulation type as taught by Murukami et al. in order to provide an endoscope system capable of facilitating the operators operations needed by a therapeutic instrument combined with an endoscope by assisting the operations (para [0013] of Murukami).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the connector of Weitzner et al. to instead utilize the connector as taught by Daniel et al. because Weitzner et al. teaches a variety of other detachable or fixed mating features can be used (para [0267] of Weitzner et al.) and further in order to allow a practitioners hand to control both the advancement of the tool and articulation of the distal end of the endoscope(10:8-13 of Daniel et al.). 
With respect to claim 3, Weitzner et al. teaches a proximal end of the sheath is connected to the control actuation mechanism and a proximal end of the basket is connected to the control housing (wherein the basket is connected to the control housing through the control actuation mechanism, FIG. 87 for example).
With respect to claim 4, Weitzner et al. teaches a proximal end of the basket device is connected to the control actuation mechanism and a proximal end of the sheath is connected to the control housing (FIG. 87 for example).
With respect to claim 6, Weitzner et al. teaches an apparatus (para [0136]) comprising: 
a control housing (24) comprising a connector (213) configured to removably connect to a proximal end of an endoscope; and
a control actuation mechanism (304) on the control housing, where the control actuation mechanism is configured to actuate a retrieval device to capture biological material (para [0383], for example).
However, Weitzner et al. does not teach actuation of the sheath. Weitzner et al. further does not teach the connector comprises a portion which is deflectable and configured to resiliently snap onto a portion of the proximal end proximate a handle of the endoscope.
With respect to claim 6, Murukami et al. teaches a control actuation mechanism is configured to allow for actuation of a basket on the second member (open/close, para [0138]) and actuation of the sheath with a single finger of a user (inserting/pulling back, para [0138]). 
With respect to claim 6, Daniel et al. teaches a medical apparatus comprising:
a control housing (302,304) comprising a connector (9:40-45; see also FIG. 3B that shows unlabeled mating feature between 302 and 304) configured to removably connect to a proximal end of an endoscope (324, FIG. 3B), where the connector comprises a portion which is deflectable and configured to resiliently snap onto a deflection control lever (330) at the proximal end of the endoscope (FIG. 1, 3A,B) the deflection control lever configured to control deflection of a distal end of the endoscope away from a longitudinal axis of the endoscope (9:30-65).
Modifying Weitzner et al. in view of Murukami et al. and Bean et al. would result in the control actuation mechanism is configured to allow for movement of deflection of the distal end of the endoscope, actuation of a basket of the second member, and actuation of the sheath with a single finger of a use at least because the claim does not require the control actuation mechanism 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the control articulation mechanism of Weitzner et al. to utilize the motorized articulation type as taught by Murukami et al. in order to provide an endoscope system capable of facilitating the operators operations needed by a therapeutic instrument combined with an endoscope by assisting the operations (para [0013] of Murukami).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the connector of Weitzner et al. to instead utilize the connector as taught by Daniel et al. because Weitzner et al. teaches a variety of other detachable or fixed mating features can be used (para [0267] of Weitzner et al.) and further in order to allow a practitioners hand to control both the advancement of the tool and articulation of the distal end of the endoscope(10:8-13 of Daniel et al.). 
With respect to claim 7, Weitzner et al. teaches a medical apparatus (para [0136]) comprising:
an endoscope (FIG. 52) comprising:
	 a control housing (24) at a proximal end of the endoscope (FIG. 52); and
a control actuation mechanism (304) on the control housing, the control actuation mechanism comprising a joystick (FIG. 87 for example) configured to actuate a retrieval device to capture a biological material (para [0365] for example).
However, Weitzner et al. does not teach the control articulation mechanism being configured to move the second member when the joystick is moved in a first direction, and to move the first member when the joystick is moved in a first direction orthogonal to the first. Weitzner et al. further does not teach the connector comprises a portion which is deflectable and configured to resiliently snap onto a portion of the proximal end proximate a handle of the endoscope.
With respect to claim 7, Murukami et al. teaches a control actuation mechanism that is configured to longitudinally slide a second member of the retrieval device relative to a first member of the retrieval device when the joystick is moved in a first direction (open/close, para [0138]), where the control actuation mechanism is configured to move the first member of the retrieval device when the joystick is moved in a second direction (inserting/pulling back, para [0138]) orthogonal to the first direction (FIG. 20), where the second member extends thorugh the first member (FIG. 20) wherein the first member is a sheath (52) and the second member comprises a basket (50b).
With respect to claim 7, Daniel et al. teaches a medical apparatus comprising:
an endoscope extending along a longitudinal axis (320/326/342/120, FIG 3B) and comprising:
a deflection control lever (330) located at a proximal end of the endoscope (FIG. 3B), the deflection control lever configured to control deflection of a distal end of the endoscope away from the longitudinal axis (9:30-65)
a control housing (302,304) comprising a connector (9:40-45; see also FIG. 3B that shows unlabeled mating feature between 302 and 304) configured to removably connect to a proximal end of an endoscope (324, FIG. 3B), where the connector comprises a portion which is deflectable and configured to resiliently snap onto a deflection control lever (330) at the proximal end of the endoscope (FIG. 1, 3A,B) the deflection control lever configured to control deflection of a distal end of the endoscope away from a longitudinal axis of the endoscope (9:30-65).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the control articulation mechanism of Weitzner et al. to utilize the motorized articulation type as taught by Murukami et al. in order to provide an endoscope system capable of facilitating the operators operations needed by a therapeutic instrument combined with an endoscope by assisting the operations (para [0013] of Murukami).

With respect to claim 8, Murukami et al. teaches the control actuation mechanism comprises a joystick (5).
With respect to claim 9, Murukami et al. teaches a control actuation mechanism that is configured to move a second member when the joystick is moved in a first direction (open/close, para [0138]), and where the control actuation mechanism is configured to move the first member when the joystick is moved in a second direction (inserting/pulling back, para [0138]) orthogonal to the first direction (FIG. 20). 
With respect to claim 10, Murukami et al. teaches the first member is a sheath (52) and the second member comprises a basket (50b).
With respect to claim 11, Murukami et al. teaches the control actuation mechanism is configured to move the second member relative to the first member when a portion of the control actuation mechanism is moved in a first direction (FIG. 19), and where the control actuation mechanism is configured to move the first member relative to the second member when the portion of the control actuation mechanism is moved in a different second direction (FIG. 16).
With respect to claim 12, Murukami teaches the second direction is orthogonal to the first direction (FIG, 16, 19).
With respect to claim 14, Murukami teaches thecontrol actuation mechanism is configured to longitucinally slide the second member relative to the first member, and where the second member extends through the first member (FIG. 19,20).
With respect to claim 15, Murukami teaches the control actuation mechanism comprises a linkage (43A) for moving a roller (43a), where the roller is coupled to the first member (FIG. 7), where the control actuation mechanism is configured to move the first member (FIG. 20 for example).

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
On page 9 Applicant argues, “Weitzner, Murakami, and Daniel do not disclose, teach or suggest a deflection control lever provided at a proximal end of an endoscope that is configured to control deflection of a distal end of the endoscope away from a longitudinal axis of the endoscope.”  Examiner respectfully disagrees.  Daniel teaches control lever 330 articulates the flexible member (9:30-65).  Control lever 330 can be seen in FIG. 3B of Daniel and also at page 8 of the arguments.
On page 10 of the arguments, Applicant argues, “the cited passage of Daniel merely states that the main body assembly 104 includes a right body housing 302 and a left body housing 304 that are configured as ‘mating halves’ of an outer housing.  Even if the ‘mating’ of the right body housing 302 and the left body housing 304 could be considered a connecter with a deflectable portion-a position to which the applicant does not acquiesce- the alleged ‘connector’ does not resiliently snap onto a deflection control lever located at the proximal end of an endoscope as presently claimed.”  Examiner respectfully disagrees.  As set forth above FIG. 3B of Daniel clearly shows control lever 330.  Further, column 9 lines 30-65 of Daniel recites inter alia, “[l]inkage 332 couples lever 330 via wheel linkage 334 to handle pivot member 336. Pivoting of handle 122 shown by double headed arrow A--A in FIG. 1A results in articulation of the flexible member section 114 via control lever 330 action.”  Therefore Daniel teaches a connector that resiliently snaps onto a deflection control lever located at the proximal end of an endoscope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795